IN THE SUPREME COURT OF THE STATE OF NEVADA


                   RONALD DEAN PEAK, II.                                  No. 83852
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,
                                     Respondent.
                                                                                 FILED
                                                                                 JAN 0 3 2022
                                                                                ELIZABETH A. BROWN
                                                                              cLEFtyltrr=f2T
                                                                                       i
                                                                                   DEPUTY
                                                                                        P7IERVI'6


                                        ORDER DISMISSING APPEAL

                              This is a pro se appeal from a district court order denying a
                  "motion for order to return seized property." Eighth Judicial District Court,
                  Clark County; Cristina D. Silva, Judge.
                              Because no statute or court rule perrnits an appeal from an
                  order denying a motion for an order to return seized property, this court
                  lacks jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349,
                  352, 792 P.2d 11.33, 1135 (1990). Accordingly, this court
                              ORDERS this appeal DISMISSED.




                                          Cadish



                  Pickering                                  Herndon




SUPREME COURT
     OF
   NEVADA

(01 I947A .44DP
                                                                                 d.2-cvoas
cc:   Hon. Cristina D. Silva, District Judge
      Ronald Dean Peak, II
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                    2-